DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 03/26/2021.  In virtue of the communication:
Claims 1-20 are pending in the instant application.
Claims 1-8 and 10 are currently amended.
Claims 11-20 are newly added.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The references cited in the Information Disclosure Statement (IDS) filed on 03/26/2021 have been considered by the examiner.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 3 are objected to because of the following informalities:
In claim 2, line 4, “the” should be changed to --a-- before “delay”.
In claim 3, line 4, “its” is not clear to what it is intended to be.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 7-9 and 19 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Galvano (U.S. Pub. 2018/0070417 A1).
Regarding claim 1, Galvano discloses a matrix light source (Figs. 5-9, par [0005]) comprising an integrated circuit (603, Fig. 6) and a matrix array of electroluminescent semiconductor element-based elementary light sources (622, 623, Fig. 6), characterized in that the integrated circuit is in contact with the matrix array (Fig. 6) and comprises, for each of at least one set of elementary light sources(622, 623), a delay unit (604, 605, 606, 662, Fig. 6) configured so as to delay the activation of the elementary source by a predetermined period (Figs. 8-9) following the reception of an activation command (from unit 604, Fig. 6, pars [0136]-[0137]).
Regarding claim 4, Galvano discloses the light source wherein the delay for each elementary light source of the set is identical (Fig. 9).
Regarding claim 5, Galvano discloses the light source wherein the delay unit comprises a memory element (662, Fig. 6, pars [0141]-[0142]) for recording a delay value (set of phase shifts).
Regarding claim 7, Galvano discloses the light source wherein said set of light sources comprises all of the elementary light sources of the matrix light source (Fig. 6).
Regarding claim 8, Galvano discloses the light source  wherein the delay unit comprises a delay line (Fig. 6).
Regarding claim 9, Galvano discloses the light source wherein the delay lines associated with all of the elementary light sources are clocked by way of the same clock signal (e.g., same clock signals at t1 and t2, Fig. 9).
Regarding claim 19, Galvano discloses the light source wherein the delay units of the elementary light sources of the set are functionally connected in sequence so as to form a chain (Fig. 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galvano, as applied above, in view of DeNicholas (U.S. Patent 9,253,850 B2).
	Regarding claim 10, Galvano discloses a circuit (circuitry as in Figs. 5 and 6) for driving the supply of electric power to the light source.
	Galvano does not teach a lighting module for a motor vehicle comprising a matrix light source.
	However, as evidenced by DeNicholas, providing the lighting module for a motor vehicle (Figs. 1 and 2, col. 2, lines 19-67) comprising the matrix light source (Figs. 1 and 2, col. 2, lines 19-67) is well known in the art.
	Therefore, it would have been obvious to one having skill in the art at the time of the invention was made to employ the system of Galvano with the lighting module for the motor vehicle as taught by DeNicholas in order to provide the suitable lighting system for a specific application.

Allowable Subject Matter
Claims 2, 3, 6, 11-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T VU whose telephone number is (571) 272-1832.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on (571) 272-8048.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2800.

/JIMMY T VU/Primary Examiner, Art Unit 2844